              IN THE DISTRICT COURT OF THE UNITED STATES
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           EASTERN DIVISION

AIRRIS JAMES HINTON,                          )
                                              )
           Plaintiff,                         )
                                              )
   v.                                         )   CIVIL ACT. NO. 3:18-CV-448-ECM
                                              )
OFFICER PHILLIPS, et al.,                     )
                                              )
           Defendants.                        )

                                       ORDER

        On August 31, 2018, the Magistrate Judge entered a Recommendation

(Doc. #13) to which no objections have been filed. Upon an independent review

of the file and upon consideration of the Recommendation, it is ORDERED that:

        1. The Recommendation of the Magistrate Judge is ADOPTED;

        2. This case is DISMISSED without prejudice for Plaintiff’s failure to provide

a current address as ordered by this court.

        3. No costs are taxed.

        A separate Final Judgment will be entered.

        DONE this 9th day of October, 2018.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 UNITED STATES DISTRICT JUDGE
